Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 06/01/2021. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-24, 31, 33, 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Patent Number 5,954,259 (Viola et al.) in view of U.S. Patent Publication Number 2009/0208281 (Noh)
Regarding claims 16 and 33, Viola discloses a surgical instrument comprising:
a handle (12); 
an end effector (80); and a shaft (14) extending distally from the handle, the end effector supported by a distal portion of the shaft, 
the shaft including: 
a first shaft component defining a coupling slot (156) in a surface of the first shaft component, the coupling slot including a retaining segment disposed parallel to a longitudinal axis of the first shaft component, the first shaft component defining a lumen therethrough (Figure 8); 
a second shaft component (70) having a coupling portion (72); and 
a shaft coupling mechanism including a tab (pin, 158), the tab extending orthogonally away from a longitudinal axis of the coupling portion of the second shaft component and configured to translate through the coupling slot (Figures 7 and 8), the first and second shaft components are releasably coupled and coaxially aligned with one another (column 7, lines 14-55), but fails to disclose the biasing member. 
Noh, from a related field of endeavor  teaches a similar coupling mechanism as shown in Figures 2A-2C including a biasing member (reaction force member 20, see paragraph [0019]) positioned in the lumen of the first shaft component (10, Figure 2a), a distal facing surface of the biasing member configured to directly contact a proximal most surface of a second shaft component (1; Figure 2a), the biasing member configured to urge the first and second shaft components away from one another in a direction along the longitudinal axes thereof such that when the tab is received within the retaining segment of the coupling slot, for the purpose of ensuring the tab is seated within the retaining segment. See paragraph [0019].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical instrument disclosed by Viola to include the biasing member taught by Noh such that the biasing member was positioned in the lumen of the first shaft component a distal facing surface of the biasing member was configured to directly contact a proximal most surface of a second shaft component (the biasing member configured to urge the first and second shaft components away from one another in a direction along the longitudinal axes thereof such that when the tab is received within the retaining segment of the coupling slot in order to ensure the tab is seated within the retaining segment.
Regarding claim 17, Viola discloses the first shaft component defines a lumen therethrough, the lumen disposed along the longitudinal axis, the coupling portion of the second shaft component configured to be received within the lumen of the first shaft component (column 5, lines 58-61).  
Regarding claim 18, Viola discloses the tab extends from an outer periphery of the coupling portion of the second shaft component (Figure 5, the pins extend away from the outer surface of the second shaft component).  
Regarding claims 19-21, Viola discloses the coupling slot is defined in an inner surface defining the lumen of the first shaft component, in an outer periphery of the first shaft component and extends entirely through an outer periphery of the first shaft component (156, the slot extends through the wall of the shaft and therefore would be defined on the inner and outer surfaces of the shaft; Figure 2a).
Regarding claim 22, Viola discloses the biasing member (150) is disposed within the lumen of the first shaft component and configured to engage the coupling portion of the second shaft component to urge the coupling portion out of the lumen of the first shaft component (column 7, lines 29-55).  
Regarding claim 23 and 24, Viola discloses the biasing member is a compression spring or coil spring (Figures 7 and 8, the spring is coiled and functions as a compression spring).
Regarding claim 31, Viola discloses the coupling slot further includes a longitudinal segment and a transverse segment, the longitudinal segment extending from a first open end in a direction parallel to the longitudinal axis of the first shaft component to a second end, the transverse segment extending from the second end of the longitudinal segment to the retaining segment in a direction transverse to the longitudinal axis of the first shaft component (Figure 7, slot 158).  
Regarding claim 34, Viola discloses the first shaft component is positioned distal of the second shaft component (Figure 7; when the components are engaged, the first shaft component distal end is positioned distal of the second shaft component proximal end).  

Claim(s) 16, 25, 27-30 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Patent Number 5,954,259 (Viola et al.) in view of U.S. Patent Publication Number 2009/0208281 (Noh)
Regarding claim 16, Page et al. discloses a shaft comprising:
a first shaft component (12) defining a coupling slot (22) in a surface of the first shaft component, the coupling slot including a retaining segment disposed parallel to a longitudinal axis of the first shaft component (Figure 1) 
a second shaft component (11) having a coupling portion (16); and 
a shaft coupling mechanism including a tab (23) and a biasing member (13), the tab extending orthogonally away from a longitudinal axis of the coupling portion of the second shaft component and configured to translate through the coupling slot, the biasing member configured to urge the first and second shaft components away from one another in a direction along the longitudinal axes thereof such that when the tab is received within the retaining segment of the coupling slot, the first and second shaft components are releasably coupled and coaxially aligned with one another (column 5, lines 23-55), but fails to disclose the biasing member. 
Noh, from a related field of endeavor  teaches a similar coupling mechanism as shown in Figures 2A-2C including a biasing member (reaction force member 20, see paragraph [0019]) positioned in the lumen of the first shaft component (10, Figure 2a), a distal facing surface of the biasing member configured to directly contact a proximal most surface of a second shaft component (1; Figure 2a), the biasing member configured to urge the first and second shaft components away from one another in a direction along the longitudinal axes thereof such that when the tab is received within the retaining segment of the coupling slot, for the purpose of ensuring the tab is seated within the retaining segment. See paragraph [0019].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical instrument disclosed by Viola to include the biasing member taught by Noh such that the biasing member was positioned in the lumen of the first shaft component a distal facing surface of the biasing member was configured to directly contact a proximal most surface of a second shaft component (the biasing member configured to urge the first and second shaft components away from one another in a direction along the longitudinal axes thereof such that when the tab is received within the retaining segment of the coupling slot in order to ensure the tab is seated within the retaining segment. 


Regarding claim 25, Page et al. discloses the coupling portion of the second shaft component defines a lumen (17) therethrough and the first shaft component includes a hub portion (20) that is configured to be received within the coupling portion of the second shaft component (column 5, lines 34-37) .  
Regarding claim 27, Page et al. discloses the tab extends from an inner surface of the coupling portion of the second shaft component (column 5, lines 43-45).  
Regarding claim 28, Page et al. discloses the hub portion has a reduced diameter relative to the remainder of the first shaft component (Figure 1) such that the hub portion defines a shoulder (21). 
Regarding claim 29, Page et al. discloses the biasing member is disposed about an outer periphery of the hub portion (column 5, lines 48-55) and is an O-ring (an elastomeric silicone gasket is an o-ring).  
Regarding claim 32, Page et al. discloses the coupling slot further includes a curved segment that extends from a first open end in a curved path to a second end that is in communication with the retaining segment, the curved segment extending in a direction substantially parallel to the longitudinal axis of the first shaft component adjacent the first open end and extending in a direction substantially transverse to the longitudinal axis of the first shaft component adjacent the second end (Figure 2)  
Claim 26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Patent Number 5,954,259 (Viola et al.) in view of U.S. Patent Publication Number 2009/0208281 (Noh) as applied to claim 25 above, and further in view of U.S. Patent Publication Number 2012/0259337 (de Rio et al.)
Regarding claim 26, Page et al. in view of Noh discloses the invention substantially as claimed above, but fails to disclose the coupling portion of the second shaft component has an increased diameter relative to the remainder to the second shaft component. 
However, del Rio et al. 2012/0259337 teaches a surgical attachment device wherein the coupling portion (173) of the second shaft component has an increased diameter relative to the remainder to the second shaft component (16, Figure 1B). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the second shaft component disclosed by Page et al. in view of Kovacs to have a larger diameter as taught by del Rio et al. 2012/0259337 as providing a enlarged diameter portion would allow for the device to better approximate the shoulder of the hub portion of the first shaft component and provide a smooth transition between adjacent parts. 
Response to Arguments
Applicant’s arguments (see pages 6, 7 of the response filed 06/01/2021) have been considered but are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771